I concur. Even if the clause in the decree reading, "so long as the terms of the agreement of date March 29, 1928, settling the property rights between the plaintiff and defendant are carried out and complied with by the defendant," is construed as an implied reservation of jurisdiction, there was no evidence on which to base the amendment giving her $100 a month as alimony. Granted that a provision in a decree reserving jurisdiction as to the granting of alimony where the decree gave no present alimony rises higher than the power given by the statute which permits a change of alimony on the showing of changed conditions — a proposition which I very much doubt — at least, when alimony is finally granted under the new decree it must be based on a showing. It might be that, had a showing been made in this case, it would have appeared that the defendant was unable to pay $100 a month. The agreement to pay $100 a month executed at the time the action was filed cannot be the measure of what the court should grant five years later. The agreement may be a basis for a suit damages for failure to keep it but the condition and circumstances of the party must control the giving of alimony, if, indeed, any can be granted where the decree read as did this one.
The complaint asked for no alimony and set down no allegations as a foundation for the erection of alimony. While respondent may be correct that the original decree, not being appealed from, foreclosed resort to the absence of allegations in the complaint, yet does it foreclose the use of such absence as a defense against an attempt to modify the *Page 561 
original decree to include alimony not theretofore included? Could not appellant say to the court: "For the first time you are awarding alimony. There is no allegation to support such a decree. We made no point of it before because we did not need to, since your original decree did not depart from the complaint by granting alimony."
In this case the implied reservation of jurisdiction to grant alimony, if it was a reservation and if such reservation gives to the court any power greater than that given by the statute to modify a decree as the statute is interpreted in Cody v.Cody, 47 Utah 456, 154 P. 952, was not properly exercised by merely incorporating in the modified decree the amount of monthly payments set forth in the agreement. That was purely an attempt to enforce an agreement through incorporation in a decree. There must be evidence, as in the case of one applying for modification under the statute, to show the ability of the defendant and the need and requirements of plaintiff.